Citation Nr: 1829193	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  13-28 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right tibia fracture.

2.  Entitlement to service connection for dizzy spells.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to service connection for a right tibia fracture is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current disability manifested by dizzy spells.


CONCLUSION OF LAW

The criteria for service connection for dizzy spells have not been met.  
38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Board has reviewed the Veteran's service treatment records (STRs) and post- service medical records and finds no evidence suggesting any chronic disability manifesting dizzy spells which can be service connected.  On a June 2015 ear conditions disability benefits questionnaire, the Veteran reported he was involved in a car accident in service in 1978.  He denied any current associated symptoms from the accident.  He denied dizziness.  The examiner noted the Veteran did not have an ear or peripheral vestibular condition.  An April 2017 VA primary care outpatient progress note revealed there was no dizziness on neurological system review.  The record shows a VA-contract examination was scheduled in September 2011, but was cancelled at the Veteran's request.  Additional evidence (that might have been material to the evaluation of the claim) could not be obtained because the Veteran canceled the examination.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.

Regarding the Veteran's claim that he has a current disability manifested by dizzy spells, the Board recognizes that as a layperson he may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, while the Veteran is competent to provide his lay description of symptoms, such as dizziness, he is not competent to determine whether these symptoms constitute a chronic and residual disability of an event that occurred during active service.  Such a diagnosis and finding of medical etiology requires specific medical knowledge and training.   

Without a showing of disability manifested by dizzy spells, the claim for service connection must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for dizzy spells, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for dizzy spells is denied.


REMAND

The Veteran contends he has a right tibia fracture related to service.  His STRs reveal an assessment in August 1979 of multiple trauma [right ankle] without sufficient time to heal.  STRs further show he was seen in June 1978 with complaints of right ankle pain after a "slip" on stairs.  On objective evaluation, there was edema of the right lateral malleolus without ecchymosis and pain to palpation of the lateral malleolus and inversion of the ankle.  The impressions were right ankle sprain and rule out fracture.  In April 1979 he was seen in service with moderately edematous lateral malleolus of the right ankle without crepitus or discoloration.  In his May 1979 medical history report at separation, he reported cramps in his leg secondary to a right ankle sprain.  He was seen at an in-service podiatry clinic in June 1979 with pain of the right lateral malleolus.  The diagnosis was partial anterior talofibular ligament tear.  

The Veteran is service connected for right ankle sprain (zero percent from September 1979 and 10 percent from November 2010).  On January 2011 VA examination the examiner noted that he changed the VA established diagnosis of right ankle sprain to chip fracture of the right medial malleolus, remote.  The examiner noted this was a new and separate diagnosis.  The finding of a bone density which is present adjacent to the tip of the medial malleolus is consistent with the proposed diagnosis and is the type of injury that may be easily missed in the acute phase of such an injury, and the presence of that finding necessitated the change in the diagnosis.

As noted, lateral malleolus was shown during service; medial malleolus was diagnosed post-service.  Lateral malleolus is the process at the lateral side of the lower end of the fibula forming the projection of the lateral part of the ankle; the lateral malleolus extends farther inferiorly than the medial malleolus.  See www.medilexicon.com/dictionary/52481.  Medial malleolus is the process at the medial side of the lower end of the tibia, forming the projection of the medial side of the ankle; the medial malleolus lies superior to the level of the lateral malleolus.  See www.medilexicon.com/dictionary/52483.  Regarding these processes, the question to which the Board is seeking an answer is whether a relationship exists between lateral malleolus shown in service and medial malleolus diagnosed post-service. 

Considering the Veteran had multiple trauma to his right ankle and right lateral malleolus was shown in service, and right medial malleolus was diagnosed post-service, the Board finds indications in the record that there may be an association between right lateral malleolus (shown in service) and right medial malleolus (diagnosed post-service).  The Board therefore concludes that a VA examination and opinion are necessary to determine if the Veteran's claimed right tibia fracture is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing his claim under 38 C.F.R. § 3.310 (secondary service connection).

2.  Afford the Veteran an appropriate VA examination for his claimed right tibia fracture disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) What is the most likely etiology of the Veteran's right tibia fracture/chip fracture of the right medial malleolus?  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service (to include treatment for multiple trauma to the right ankle and objective findings of lateral malleolus).  Also, is it at least as likely as not that such disability was caused or aggravated by the service-connected right ankle sprain?

b) The examiner is asked to reconcile the opinion of the January 2011 examiner with regard to the change of diagnosis from right ankle sprain to chip fracture of the right medial malleolus, remote.  The examiner should state agreement or disagreement with the changed diagnosis and provide a detailed explanation.  

The examiner must include a rationale for all opinions, to specifically include comment on the relationship if any between lateral and medial malleolus.  

3.  After the completion of the above development and any other development deemed necessary, furnish the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


